                                                   In re Mezz57th LLC, Bankr. SDNY 20-11316
                      Exhibits to June 2020 Monthly Operating Report
NOTE: this June 2020 operating report also covers the period May 29-May 31, a weekend during
which there were no operations.


Exhibit A
Question 3. Debtor is behind in payments because the Debtor’s salon was closed until June 22.
Question 6. Debtor has an extension and will be preparing tax returns.


Exhibit B
Question 1. Debtor’s pre-petition account was open as of June 30, will be closed in July.
Account         Type      Date        Name               Purpose                   Amount
Merchant        Deposit    6/4/2020   Bankcard deposit   Employee Transit Refund       375.00
Operating       Deposit   6/15/2020   WAGEWORKS          Payroll                     2,859.59
Merchant        Deposit   6/15/2020   Bankcard deposit   Employee Transit Refund       337.50
Merchant        Deposit   6/16/2020   Bankcard deposit   Employee Transit Refund       112.50
DIP Operating   Deposit   6/22/2020   Bankcard deposit   Daily Sales                    37.51
DIP Operating   Deposit   6/23/2020   Bankcard deposit   Daily Sales                   117.57
DIP Operating   Deposit   6/24/2020   Bankcard deposit   Daily Sales                 8,768.69
DIP Operating   Deposit   6/25/2020   Bankcard deposit   Daily Sales                30,179.73
DIP Operating   Deposit   6/26/2020   Bankcard deposit   Daily Sales                25,882.18
DIP Operating   Deposit   6/29/2020   Bankcard deposit   Daily Sales                25,386.98
DIP Operating   Deposit   6/29/2020   Bankcard deposit   Daily Sales                58,304.13
DIP Operating   Deposit   6/30/2020   Bankcard deposit   Daily Sales                 4,026.49
Account         Type         Date        Name                          Purpose                  Amount
Operating       Withdrawal    6/1/2020   FINANCIAL PACIFI LEASE PYMT   Lease payments              191.56
Operating       Withdrawal    6/1/2020   TIMEPAYMENT                   Lease payments              562.92
Operating       Withdrawal    6/1/2020   PAWNEE EQUIPMENT              Lease payments            1,883.01
Operating       Withdrawal    6/1/2020   UNITED HEALTHCARE             Health insurance         61,688.11
Operating       Withdrawal    6/2/2020   BMW Financial                 Car Payment               1,095.00
Operating       Withdrawal    6/2/2020   Philadelphia insurance        Commercial insurance     13,677.75
Operating       Withdrawal    6/2/2020   Check 1763                    Golden Door - Controller  1,200.00
Merchant        Withdrawal    6/2/2020   Bankcard deposit              Employee Transit Expense    106.21
Operating       Withdrawal    6/8/2020   ATM-POS DEBIT                 ATM Transaction             108.86
Payroll         Withdrawal    6/9/2020   OUTGOING WIRE XFER            ADP                         487.63
DIP Operating   Withdrawal   6/15/2020   FIRST INSURANCE INSURANCE     Insurance payment        17,118.56
DIP Operating   Withdrawal   6/16/2020   EMPIRE BC                     Health insurance         56,021.82
DIP Operating   Withdrawal   6/17/2020   Check 1002                    Televerse Phones          2,842.44
DIP Operating   Withdrawal   6/18/2020   Check 1003                    Golden Door - Controller  2,400.00
DIP Operating   Withdrawal   6/19/2020   HARTFORD                      Worker's comp            22,665.28
DIP Operating   Withdrawal   6/19/2020   Check 1004                    John Barrett Salary      15,000.00
DIP Operating   Withdrawal   6/22/2020   TWCABLE NATIONAL              Cable service             1,797.00
DIP Operating   Withdrawal   6/22/2020   Check 1008                    Republic data booking     2,250.00
DIP Operating   Withdrawal   6/23/2020   CHARGEITPRO                   Office expense               10.08
DIP Operating   Withdrawal   6/23/2020   Check 1005                    Verizon Fios              2,709.64
DIP Operating   Withdrawal   6/23/2020   Check 1006                    Verizon Telephones        3,289.66
DIP Operating   Withdrawal   6/23/2020   Check 1007                    Advanced Plumbing            942.4
DIP Operating   Withdrawal   6/23/2020   Check 1009                    ITH Software              1,356.25
DIP Operating   Withdrawal   6/24/2020   Check 1010                    Great Hair supplies       7,100.00
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                  14.51
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                  14.51
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                     20
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                  32.08
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                  34.21
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                     75
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                 766.35
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                 818.75
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee                 861.02
DIP Operating   Withdrawal   6/25/2020   ADP                           Payroll fee               1,000.00
DIP Operating   Withdrawal   6/26/2020   IBCS SPASALON                 Spa Salon Software        1,595.00
                                    Mezz 57th LLC
                                  A/P Aging Summary
                                      As of June 30, 2020

                                                       Current           1 - 30           Total
ADP, LLC                                                                     242.60           242.60
Con Edison                                                2,839.31                          2,839.31
FedEx                                                       79.10                                 79.10
Golden Door Services                                      1,200.00                          1,200.00
Google LLC                                                1,353.46                          1,353.46
Great Hair, Inc.                                          1,950.00                          1,950.00
Hair U Wear, Inc.                                          418.93                             418.93
Imperial Dade (Burke)                                     1,222.21           403.75         1,625.96
Iron Mountain                                              978.44                             978.44
Long Island Beauty Supply, Inc.                           1,102.32                          1,102.32
Milbon USA, Inc.                                          5,256.42                          5,256.42
Pro Beauty Wholesale                                       842.13                             842.13
Quarterhorse Technology Inc.                               150.00            150.00           300.00
Shu Uemura                                                2,523.81                          2,523.81
Spectrum Enterprise                                        599.00                             599.00
Staples                                                    259.02                             259.02
Tele-Verse Communications, Inc.                            141.28                             141.28
The Wella Corporation                                     1,626.90                          1,626.90
ULINE                                                      373.88                             373.88
United Healthcare                                             0.01                                 0.01
Verizon                                                   1,747.41                          1,747.41
Verizon Fios                                               650.37                             650.37
WageWorks, Inc.                                                              122.00           122.00
TOTAL                                                 $ 25,314.00    $       918.35   $    26,232.35


                               Tuesday, Jul 21, 2020 09:55:13 PM GMT-7
                                                                                Statement Period
                                                                             From June      04, 2020
                                                                             To   June      30, 2020
                                                                             Page      1 of    4

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account: 9083               9

              EFFECTIVE JULY 1, 2020, SIGNATURE BANK'S FUNDS AVAILABILITY DISCLOSURE WILL
              BE REVISED AS FOLLOWS:
              THE AMOUNT AVAILABLE FOR WITHDRAWAL FROM CHECK DEPOSITS NOT SUBJECT TO NEXT
              DAY AVAILABILITY WILL INCREASE FROM 200 DOLLARS TO 225 DOLLARS ON THE
              FIRST BUSINESS DAY AFTER THE DAY OF DEPOSIT AND THE AMOUNT AVAILABLE FOR
              CASH WITHDRAWAL ON THE SECOND BUSINESS DAY WILL INCREASE FROM 400 DOLLARS TO
              450 DOLLARS.

              ON OR BEFORE JULY 1, 2020, THE REVISED DISCLOSURE WILL BE AVAILABLE AS A PDF
              FILE ON THE "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AS THE
              "ADDENDUM TO THE BUSINESS ACCOUNT AGREEMENTS AND DISCLOSURES EFFECTIVE
              JULY 1, 2020" AT WWW.SIGNATURENY.COM OR BY CONTACTING YOUR PRIVATE CLIENT
              GROUP.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9083            BANKRUPTCY CHECKING                                        .00                  308,049.28

              RELATIONSHIP             TOTAL                                                    308,049.28
                                                                           Statement Period
                                                                        From June      04, 2020
                                                                        To   June      30, 2020
                                                                        Page      2 of    4

                                                                        PRIVATE CLIENT GROUP 244
                                                                        261 MADISON AVENUE
                                                                        NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                   See Back for Important Information


                                                               Primary Account: 9083                  9


BANKRUPTCY CHECKING            9083




Summary

 Previous Balance as of June      04, 2020                                                        .00
       12 Credits                                                                          463,118.08
       27 Debits                                                                           155,068.80
 Ending Balance as of   June      30, 2020                                                 308,049.28


Deposits and Other Credits
 Jun 04 TELEPHONE XFER CR                                                                  302,862.69
         TELEPHONE TRANSFER FROM: XXXXXX7145
 Jun 22 ACH DEPOSIT             ck/ref no.     4713448                                             37.51
         BANKCARD-8566       MTOT DEP        518089130019953
         002 000000000000037511592126793
 Jun 23 ACH DEPOSIT             ck/ref no.     4821339                                            117.57
         BANKCARD-8566       BTOT DEP        518089130019953
         005 000000000000333571592126793
 Jun 24 ACH DEPOSIT             ck/ref no.     4971346                                       8,768.69
         BANKCARD-8566       BTOT DEP        518089130019953
         005 000000000010757161592126793
 Jun 24 TELEPHONE XFER CR                                                                         942.52
         TELEPHONE TRANSFER FROM: XXXXXX3512
 Jun 24 TELEPHONE XFER CR                                                                    2,859.59
         TELEPHONE TRANSFER FROM: XXXXXX7145
 Jun 24 TELEPHONE XFER CR                                                                    3,750.00
         TELEPHONE TRANSFER FROM: XXXXXX3520
 Jun 25 ACH DEPOSIT             ck/ref no.     5073831                                      30,179.73
         BANKCARD-8566       BTOT DEP        518089130019953
         002 000000000030179731592126793
 Jun 26 ACH DEPOSIT             ck/ref no.     5254988                                      25,882.18
         BANKCARD-8566       MTOT DEP        518089130019953
         005 000000000026242181592126793
 Jun 29 ACH DEPOSIT             ck/ref no.     5352697                                      25,386.98
         BANKCARD-8566       MTOT DEP        518089130019953
                                                                             Statement Period
                                                                          From June      04, 2020
                                                                          To   June      30, 2020
                                                                          Page      3 of    4

                                                                          PRIVATE CLIENT GROUP 244
                                                                          261 MADISON AVENUE
                                                                          NEW YORK, NY 10016




              MEZZ57TH LLC DEBTOR IN POSSESSION         9-244
              CASE NUMBER 2011316SHL
              OPERATING AC
              36E 57TH ST MEZZANINE
              NEW YORK NY 10022              999                    See Back for Important Information


                                                                 Primary Account: 9083                  9

 Date                   Description
          002 000000000025386981592126793
 Jun 29   ACH DEPOSIT             ck/ref no.     5408722                                      58,304.13
          BANKCARD-8566        BTOT DEP        518089130019953
          002 000000000058304131592126793
 Jun 30   ACH DEPOSIT             ck/ref no.     5541857                                       4,026.49
          BANKCARD-8566        BTOT DEP        518089130019953
          002 000000000004026491592126793

Withdrawals and Other Debits
 Jun 15 AUTOMATED PAYMENT         ck/ref no.     4062632                                      17,118.56
         FIRST INSURANCE       INSURANCE       900-91292722
 Jun 16 AUTOMATED PAYMENT         ck/ref no.     4177887                                      56,021.82
         EMPIRE BC             RA-1261018      000001201762026
 Jun 19 AUTOMATED PAYMENT         ck/ref no.     4608852                                      22,665.28
         THE HARTFORD          NTCLBIIVRC      12780298
 Jun 22 AUTOMATED PAYMENT         ck/ref no.     4710222                                       1,797.00
         TWCABLE NATIONAL      CABLE SVCS      4009167
 Jun 23 AUTOMATED PAYMENT         ck/ref no.     4824357                                             10.08
         CHARGEITPRO INC       PURCHASE        64857458
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987493                                             14.51
         ADP PAYROLL FEES      ADP - FEES      10I258238801154
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987495                                             14.51
         ADP PAYROLL FEES      ADP - FEES      10I258238801156
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987496                                             20.00
         ADP PAYROLL FEES      ADP - FEES      10I258238801157
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987489                                             32.08
         ADP PAYROLL FEES      ADP - FEES      10I258238801150
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987497                                             34.21
         ADP PAYROLL FEES      ADP - FEES      10I258238801158
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987490                                             75.00
         ADP PAYROLL FEES      ADP - FEES      10I258238801151
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987491                                            766.35
         ADP PAYROLL FEES      ADP - FEES      10I258238801152
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987492                                            818.75
         ADP PAYROLL FEES      ADP - FEES      10I258238801153
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     4987494                                            861.02
         ADP PAYROLL FEES      ADP - FEES      10I258238801155
 Jun 25 AUTOMATED PAYMENT         ck/ref no.     5074906                                       1,000.00
         CAPITAL ONE           ONLINE PMT      017639910216090
                                                                                            Statement Period
                                                                                         From June      04, 2020
                                                                                         To   June      30, 2020
                                                                                         Page      4 of    4

                                                                                         PRIVATE CLIENT GROUP 244
                                                                                         261 MADISON AVENUE
                                                                                         NEW YORK, NY 10016




              MEZZ57TH LLC DEBTOR IN POSSESSION               9-244
              CASE NUMBER 2011316SHL
              OPERATING AC
              36E 57TH ST MEZZANINE
              NEW YORK NY 10022              999                                   See Back for Important Information


                                                                                Primary Account: 9083               9

 Date                   Description
 Jun 26   ONLINE TRANSFER DR                                                                                  6,834.24
          ONLINE XFR TO: XXXXXX9105
 Jun 26   ONLINE TRANSFER DR                                                                                  7,500.00
          ONLINE XFR TO: XXXXXX9091
 Jun 26   AUTOMATED PAYMENT       ck/ref no.       5103842                                                    1,595.00
          IBCS SPASALON        JOHNBARRET      1

Checks by Serial Number
 Jun 17       1002               2,842.44          Jun   23              1007              942.40
 Jun 18       1003               2,400.00          Jun   22              1008            2,250.00
 Jun 19       1004              15,000.00          Jun   23              1009            1,356.25
 Jun 23       1005               2,709.64          Jun   24              1010            7,100.00
 Jun 23       1006               3,289.66

Daily Balances
 Jun 04                   .00                                 Jun   22            182,805.10
 Jun 04            302,862.69                                 Jun   23            174,614.64
 Jun 15            285,744.13                                 Jun   24            183,835.44
 Jun 16            229,722.31                                 Jun   25            210,378.74
 Jun 17            226,879.87                                 Jun   26            220,331.68
 Jun 18            224,479.87                                 Jun   29            304,022.79
 Jun 19            186,814.59                                 Jun   30            308,049.28
                                                                                Statement Period
                                                                             From June      04, 2020
                                                                             To   June      30, 2020
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       8-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account: 9105               0

              EFFECTIVE JULY 1, 2020, SIGNATURE BANK'S FUNDS AVAILABILITY DISCLOSURE WILL
              BE REVISED AS FOLLOWS:
              THE AMOUNT AVAILABLE FOR WITHDRAWAL FROM CHECK DEPOSITS NOT SUBJECT TO NEXT
              DAY AVAILABILITY WILL INCREASE FROM 200 DOLLARS TO 225 DOLLARS ON THE
              FIRST BUSINESS DAY AFTER THE DAY OF DEPOSIT AND THE AMOUNT AVAILABLE FOR
              CASH WITHDRAWAL ON THE SECOND BUSINESS DAY WILL INCREASE FROM 400 DOLLARS TO
              450 DOLLARS.

              ON OR BEFORE JULY 1, 2020, THE REVISED DISCLOSURE WILL BE AVAILABLE AS A PDF
              FILE ON THE "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AS THE
              "ADDENDUM TO THE BUSINESS ACCOUNT AGREEMENTS AND DISCLOSURES EFFECTIVE
              JULY 1, 2020" AT WWW.SIGNATURENY.COM OR BY CONTACTING YOUR PRIVATE CLIENT
              GROUP.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9105            BANKRUPTCY CHECKING                                        .00                    7,601.14

              RELATIONSHIP             TOTAL                                                      7,601.14
                                                                       Statement Period
                                                                    From June      04, 2020
                                                                    To   June      30, 2020
                                                                    Page      2 of    2

                                                                    PRIVATE CLIENT GROUP 244
                                                                    261 MADISON AVENUE
                                                                    NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION    8-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999               See Back for Important Information


                                                           Primary Account: 9105                  0


BANKRUPTCY CHECKING            9105




Summary

 Previous Balance as of June      04, 2020                                                    .00
        2 Credits                                                                        7,601.14
 Ending Balance as of   June      30, 2020                                               7,601.14


Deposits and Other Credits
 Jun 24 TELEPHONE XFER CR                                                                     766.90
         TELEPHONE TRANSFER FROM: XXXXXX7153
 Jun 26 ONLINE TRANSFER CR                                                               6,834.24
         ONLINE XFR FROM: XXXXXX9083

Daily Balances
 Jun 04                  .00                      Jun 26       7,601.14
 Jun 24               766.90
                                                                                Statement Period
                                                                             From June      04, 2020
                                                                             To   June      30, 2020
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       8-244
             CASE NUMBER 2011316SHL
             UTILITIES AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account: 9091               0

              EFFECTIVE JULY 1, 2020, SIGNATURE BANK'S FUNDS AVAILABILITY DISCLOSURE WILL
              BE REVISED AS FOLLOWS:
              THE AMOUNT AVAILABLE FOR WITHDRAWAL FROM CHECK DEPOSITS NOT SUBJECT TO NEXT
              DAY AVAILABILITY WILL INCREASE FROM 200 DOLLARS TO 225 DOLLARS ON THE
              FIRST BUSINESS DAY AFTER THE DAY OF DEPOSIT AND THE AMOUNT AVAILABLE FOR
              CASH WITHDRAWAL ON THE SECOND BUSINESS DAY WILL INCREASE FROM 400 DOLLARS TO
              450 DOLLARS.

              ON OR BEFORE JULY 1, 2020, THE REVISED DISCLOSURE WILL BE AVAILABLE AS A PDF
              FILE ON THE "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AS THE
              "ADDENDUM TO THE BUSINESS ACCOUNT AGREEMENTS AND DISCLOSURES EFFECTIVE
              JULY 1, 2020" AT WWW.SIGNATURENY.COM OR BY CONTACTING YOUR PRIVATE CLIENT
              GROUP.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9091            BANKRUPTCY CHECKING                                        .00                    7,500.00

              RELATIONSHIP             TOTAL                                                      7,500.00
                                                                       Statement Period
                                                                    From June      04, 2020
                                                                    To   June      30, 2020
                                                                    Page      2 of    2

                                                                    PRIVATE CLIENT GROUP 244
                                                                    261 MADISON AVENUE
                                                                    NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION    8-244
             CASE NUMBER 2011316SHL
             UTILITIES AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999               See Back for Important Information


                                                           Primary Account: 9091               0


BANKRUPTCY CHECKING            9091




Summary

 Previous Balance as of June      04, 2020                                                    .00
        1 Credits                                                                        7,500.00
 Ending Balance as of   June      30, 2020                                               7,500.00


Deposits and Other Credits
 Jun 26 ONLINE TRANSFER CR                                                               7,500.00
         ONLINE XFR FROM: XXXXXX9083

Daily Balances
 Jun 04                  .00                      Jun 26       7,500.00
                                                                                Statement Period
                                                                             From June      01, 2020
                                                                             To   June      30, 2020
                                                                             Page      1 of    3

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC                            8-244
             MERCHANT AC
             36 E 57TH STREET MEZZANINE
             NEW YORK NY 10022
                                                                       See Back for Important Information


                                                                    Primary Account: 3512                0

              EFFECTIVE JULY 1, 2020, SIGNATURE BANK'S FUNDS AVAILABILITY DISCLOSURE WILL
              BE REVISED AS FOLLOWS:
              THE AMOUNT AVAILABLE FOR WITHDRAWAL FROM CHECK DEPOSITS NOT SUBJECT TO NEXT
              DAY AVAILABILITY WILL INCREASE FROM 200 DOLLARS TO 225 DOLLARS ON THE
              FIRST BUSINESS DAY AFTER THE DAY OF DEPOSIT AND THE AMOUNT AVAILABLE FOR
              CASH WITHDRAWAL ON THE SECOND BUSINESS DAY WILL INCREASE FROM 400 DOLLARS TO
              450 DOLLARS.

              ON OR BEFORE JULY 1, 2020, THE REVISED DISCLOSURE WILL BE AVAILABLE AS A PDF
              FILE ON THE "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AS THE
              "ADDENDUM TO THE BUSINESS ACCOUNT AGREEMENTS AND DISCLOSURES EFFECTIVE
              JULY 1, 2020" AT WWW.SIGNATURENY.COM OR BY CONTACTING YOUR PRIVATE CLIENT
              GROUP.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
3512            MONOGRAM CHECKING                                       223.73                          .00

              RELATIONSHIP                TOTAL                                                         .00
                                                                           Statement Period
                                                                        From June      01, 2020
                                                                        To   June      30, 2020
                                                                        Page      2 of    3

                                                                        PRIVATE CLIENT GROUP 244
                                                                        261 MADISON AVENUE
                                                                        NEW YORK, NY 10016




             MEZZ57TH LLC                             8-244
             MERCHANT AC
             36 E 57TH STREET MEZZANINE
             NEW YORK NY 10022
                                                                  See Back for Important Information


                                                               Primary Account: 3512                  0


MONOGRAM CHECKING              3512




Summary

 Previous Balance as of June      01, 2020                                                     223.73
        3 Credits                                                                              825.00
        2 Debits                                                                             1,048.73
 Ending Balance as of   June      30, 2020                                                        .00


Deposits and Other Credits
 Jun 04 ACH DEPOSIT             ck/ref no.     2938763                                            375.00
         BANKCARD-8566       BTOT DEP        518089130019953
         005 000000000001832011592126793
 Jun 15 ACH DEPOSIT             ck/ref no.     4119578                                            337.50
         BANKCARD-8566       MTOT DEP        518089130019953
         002 000000000000337501592126793
 Jun 16 ACH DEPOSIT             ck/ref no.     4201845                                            112.50
         BANKCARD-8566       BTOT DEP        518089130019953
         005 000000000001802501592126793

Withdrawals and Other Debits
 Jun 02 AUTOMATED PAYMENT       ck/ref no.     2673846                                            106.21
         BANKCARD-8566       MTOT DISC       518089130019953
 Jun 24 TELEPHONE XFER DR                                                                         942.52
         TELEPHONE TRANSFER TO: XXXXXX9083

Daily Balances
 May 31               223.73                          Jun 15         830.02
 Jun 02               117.52                          Jun 16         942.52
 Jun 04               492.52                          Jun 24            .00
                                                                  Statement Period
                                                               From June      01, 2020
                                                               To   June      30, 2020
                                                               Page      3 of    3

                                                               PRIVATE CLIENT GROUP 244
                                                               261 MADISON AVENUE
                                                               NEW YORK, NY 10016




             MEZZ57TH LLC                     8-244
             MERCHANT AC
             36 E 57TH STREET MEZZANINE
             NEW YORK NY 10022
                                                         See Back for Important Information


                                                      Primary Account: 3512               0


Rates for this statement period - Overdraft
Jun 01, 2020   13.000000 %
                                                                                Statement Period
                                                                             From June      01, 2020
                                                                             To   June      30, 2020
                                                                             Page      1 of    3

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC                            9-244
             OPERATING ACCOUNT
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022
                                                                       See Back for Important Information


                                                                    Primary Account: 7145                1

              EFFECTIVE JULY 1, 2020, SIGNATURE BANK'S FUNDS AVAILABILITY DISCLOSURE WILL
              BE REVISED AS FOLLOWS:
              THE AMOUNT AVAILABLE FOR WITHDRAWAL FROM CHECK DEPOSITS NOT SUBJECT TO NEXT
              DAY AVAILABILITY WILL INCREASE FROM 200 DOLLARS TO 225 DOLLARS ON THE
              FIRST BUSINESS DAY AFTER THE DAY OF DEPOSIT AND THE AMOUNT AVAILABLE FOR
              CASH WITHDRAWAL ON THE SECOND BUSINESS DAY WILL INCREASE FROM 400 DOLLARS TO
              450 DOLLARS.

              ON OR BEFORE JULY 1, 2020, THE REVISED DISCLOSURE WILL BE AVAILABLE AS A PDF
              FILE ON THE "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AS THE
              "ADDENDUM TO THE BUSINESS ACCOUNT AGREEMENTS AND DISCLOSURES EFFECTIVE
              JULY 1, 2020" AT WWW.SIGNATURENY.COM OR BY CONTACTING YOUR PRIVATE CLIENT
              GROUP.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
7145            MONOGRAM CHECKING                                   383,269.90                          .00

              RELATIONSHIP             TOTAL                                                            .00
                                                                               Statement Period
                                                                            From June      01, 2020
                                                                            To   June      30, 2020
                                                                            Page      2 of    3

                                                                            PRIVATE CLIENT GROUP 244
                                                                            261 MADISON AVENUE
                                                                            NEW YORK, NY 10016




             MEZZ57TH LLC                                  9-244
             OPERATING ACCOUNT
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022
                                                                      See Back for Important Information


                                                                   Primary Account: 7145                  1


MONOGRAM CHECKING                7145




Summary

 Previous Balance as of June        01, 2020                                                   383,269.90
        1 Credits                                                                                2,859.59
       10 Debits                                                                               386,129.49
 Ending Balance as of   June        30, 2020                                                          .00


Deposits and Other Credits
 Jun 15 ACH DEPOSIT               ck/ref no.     4065691                                         2,859.59
         WAGEWORKS             BAT26221        CID 41094

Withdrawals and Other Debits
 Jun 01 AUTOMATED PAYMENT       ck/ref no.    2483391                                                 191.56
         FINANCIAL PACIFI    LEASE PYMT     001-1520159-301
 Jun 01 AUTOMATED PAYMENT       ck/ref no.    2392484                                                 562.92
         TIMEPAYMENT         LEASE PMNT     44812725
 Jun 01 AUTOMATED PAYMENT       ck/ref no.    2474378                                            1,883.01
         PAWNEE EQUIPMENT    LEASE PMT      366601
 Jun 01 AUTOMATED PAYMENT       ck/ref no.    2493404                                           61,688.11
         UNITED HEALTHCAR    EDI PAYMTS     095170013657
         ISA*00*          *00*          *ZZ*141128924
 Jun 02 AUTOMATED PAYMENT       ck/ref no.    2551579                                            1,095.00
         BMWFINANCIAL SVS    BMWFS PYMT     268106458
 Jun 02 AUTOMATED PAYMENT       ck/ref no.    2619496                                           13,677.75
         PHILA INS CO        INS IN         81185885
 Jun 04 TELEPHONE XFER DR                                                                      302,862.69
         TELEPHONE TRANSFER TO: XXXXXX9083
 Jun 08 ATM-POS DEBIT                                                                              108.86
 Jun 24 TELEPHONE XFER DR                                                                        2,859.59
         TELEPHONE TRANSFER TO: XXXXXX9083
                                                                   Statement Period
                                                                From June      01, 2020
                                                                To   June      30, 2020
                                                                Page      3 of    3

                                                                PRIVATE CLIENT GROUP 244
                                                                261 MADISON AVENUE
                                                                NEW YORK, NY 10016




             MEZZ57TH LLC                     9-244
             OPERATING ACCOUNT
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022
                                                          See Back for Important Information


                                                       Primary Account: 7145               1


Checks by Serial Number
 Jun 02       1763              1,200.00

Daily Balances
 May 31           383,269.90                  Jun 08            .00
 Jun 01           318,944.30                  Jun 15       2,859.59
 Jun 02           302,971.55                  Jun 24            .00
 Jun 04               108.86

Rates for this statement period - Overdraft
Jun 01, 2020   13.000000 %
                                                                                Statement Period
                                                                             From June      01, 2020
                                                                             To   June      30, 2020
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC                            8-244
             PAYROLL ACCOUNT
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022
                                                                       See Back for Important Information


                                                                    Primary Account: 7153                0

              EFFECTIVE JULY 1, 2020, SIGNATURE BANK'S FUNDS AVAILABILITY DISCLOSURE WILL
              BE REVISED AS FOLLOWS:
              THE AMOUNT AVAILABLE FOR WITHDRAWAL FROM CHECK DEPOSITS NOT SUBJECT TO NEXT
              DAY AVAILABILITY WILL INCREASE FROM 200 DOLLARS TO 225 DOLLARS ON THE
              FIRST BUSINESS DAY AFTER THE DAY OF DEPOSIT AND THE AMOUNT AVAILABLE FOR
              CASH WITHDRAWAL ON THE SECOND BUSINESS DAY WILL INCREASE FROM 400 DOLLARS TO
              450 DOLLARS.

              ON OR BEFORE JULY 1, 2020, THE REVISED DISCLOSURE WILL BE AVAILABLE AS A PDF
              FILE ON THE "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AS THE
              "ADDENDUM TO THE BUSINESS ACCOUNT AGREEMENTS AND DISCLOSURES EFFECTIVE
              JULY 1, 2020" AT WWW.SIGNATURENY.COM OR BY CONTACTING YOUR PRIVATE CLIENT
              GROUP.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
7153            MONOGRAM CHECKING                                     1,254.53                          .00

              RELATIONSHIP             TOTAL                                                            .00
                                                                               Statement Period
                                                                            From June      01, 2020
                                                                            To   June      30, 2020
                                                                            Page      2 of    2

                                                                            PRIVATE CLIENT GROUP 244
                                                                            261 MADISON AVENUE
                                                                            NEW YORK, NY 10016




             MEZZ57TH LLC                         8-244
             PAYROLL ACCOUNT
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022
                                                                      See Back for Important Information


                                                                   Primary Account: 7153                  0


MONOGRAM CHECKING              7153




Summary

 Previous Balance as of June      01, 2020                                                       1,254.53
        2 Debits                                                                                 1,254.53
 Ending Balance as of   June      30, 2020                                                            .00


Withdrawals and Other Debits
 Jun 09 OUTGOING WIRE XFER                                                                            487.63
         REF# 20200609B6B7261F000208
         TO:   ADP CLIENT TRUST                 ABA:   021000021
         BANK: JPMORGAN CHASE                 ACCT# 192835681
 Jun 24 TELEPHONE XFER DR                                                                             766.90
         TELEPHONE TRANSFER TO: XXXXXX9105

Daily Balances
 May 31             1,254.53                      Jun 24                    .00
 Jun 09               766.90

Rates for this statement period - Overdraft
Jun 01, 2020   13.000000 %
                                                                                Statement Period
                                                                             From June      01, 2020
                                                                             To   June      30, 2020
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC                            8-244
             MMA AC
             36 E 57TH STREET MEZZANINE
             NEW YORK NY 10022
                                                                       See Back for Important Information


                                                                    Primary Account: 3520                0

              EFFECTIVE JULY 1, 2020, SIGNATURE BANK'S FUNDS AVAILABILITY DISCLOSURE WILL
              BE REVISED AS FOLLOWS:
              THE AMOUNT AVAILABLE FOR WITHDRAWAL FROM CHECK DEPOSITS NOT SUBJECT TO NEXT
              DAY AVAILABILITY WILL INCREASE FROM 200 DOLLARS TO 225 DOLLARS ON THE
              FIRST BUSINESS DAY AFTER THE DAY OF DEPOSIT AND THE AMOUNT AVAILABLE FOR
              CASH WITHDRAWAL ON THE SECOND BUSINESS DAY WILL INCREASE FROM 400 DOLLARS TO
              450 DOLLARS.

              ON OR BEFORE JULY 1, 2020, THE REVISED DISCLOSURE WILL BE AVAILABLE AS A PDF
              FILE ON THE "AGREEMENTS AND DISCLOSURES" PAGE UNDER 'ABOUT US' AS THE
              "ADDENDUM TO THE BUSINESS ACCOUNT AGREEMENTS AND DISCLOSURES EFFECTIVE
              JULY 1, 2020" AT WWW.SIGNATURENY.COM OR BY CONTACTING YOUR PRIVATE CLIENT
              GROUP.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
3520            MONOGRAM CHECKING                                     3,750.00                          .00

              RELATIONSHIP                TOTAL                                                         .00
                                                                   Statement Period
                                                                From June      01, 2020
                                                                To   June      30, 2020
                                                                Page      2 of    2

                                                                PRIVATE CLIENT GROUP 244
                                                                261 MADISON AVENUE
                                                                NEW YORK, NY 10016




             MEZZ57TH LLC                     8-244
             MMA AC
             36 E 57TH STREET MEZZANINE
             NEW YORK NY 10022
                                                          See Back for Important Information


                                                       Primary Account: 3520               0


MONOGRAM CHECKING              3520




Summary

 Previous Balance as of June      01, 2020                                           3,750.00
        1 Debits                                                                     3,750.00
 Ending Balance as of   June      30, 2020                                                .00


Withdrawals and Other Debits
 Jun 24 TELEPHONE XFER DR                                                            3,750.00
         TELEPHONE TRANSFER TO: XXXXXX9083

Daily Balances
 May 31             3,750.00                  Jun 24            .00

Rates for this statement period - Overdraft
Jun 01, 2020   13.000000 %
7/22/2020

                                                                            Mezz 57th LLC

                                                              10800 Checking, Period Ending 06/30/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 07/20/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                                                    USD

  Statement beginning balance                                                                                                                 0.00
  Checks and payments cleared (27)                                                                                                     -155,068.80
  Deposits and other credits cleared (12)                                                                                               463,118.08
  Statement ending balance                                                                                                              308,049.28

  Uncleared transactions as of 06/30/2020                                                                                                -2,726.89
  Register balance as of 06/30/2020                                                                                                     305,322.39
  Cleared transactions after 06/30/2020                                                                                                       0.00
  Uncleared transactions after 06/30/2020                                                                                               -55,026.99
  Register balance as of 07/20/2020                                                                                                     250,295.40



  Details

  Checks and payments cleared (27)

  DATE                             TYPE                              REF NO.                         PAYEE                          AMOUNT (USD)
  06/15/2020                       Expense                                                                                              -17,118.56
  06/16/2020                       Expense                                                           Empire Bluecross                   -56,021.82
  06/17/2020                       Check                             1002                                                                -2,842.44
  06/18/2020                       Check                             1003                            Golden Door Services                -2,400.00
  06/19/2020                       Check                             1004                                                               -15,000.00
  06/19/2020                       Expense                                                                                              -22,665.28
  06/22/2020                       Expense                                                           Spectrum Enterprise                 -1,797.00
  06/22/2020                       Check                             1008                                                                -2,250.00
  06/23/2020                       Check                             1005                            Danielle Haufmann                   -2,709.64
  06/23/2020                       Check                             1009                            Rosa Cecelia Castillo               -1,356.25
  06/23/2020                       Check                             1007                            Laura Jean Cogliano                   -942.40
  06/23/2020                       Expense                                                                                                  -10.08
  06/23/2020                       Check                             1006                            Diego Moncada                       -3,289.66
  06/24/2020                       Check                             1010                            Vasilia Hatgidimitriou              -7,100.00
  06/25/2020                       Expense                                                           ADP, LLC                              -818.75
  06/25/2020                       Expense                                                           ADP, LLC                              -766.35
  06/25/2020                       Expense                                                           ADP, LLC                              -861.02
  06/25/2020                       Expense                                                           ADP, LLC                               -75.00
  06/25/2020                       Bill Payment                                                      ADP, LLC                               -34.21
  06/25/2020                       Expense                                                           ADP, LLC                               -32.08
  06/25/2020                       Expense                                                           ADP, LLC                               -14.51
  06/25/2020                       Expense                                                           ADP, LLC                               -14.51
  06/25/2020                       Bill Payment                                                      ADP, LLC                               -20.00
  06/25/2020                       Transfer                                                                                              -1,000.00
  06/26/2020                       Transfer                                                                                              -6,834.24
  06/26/2020                       Expense                                                           Innovative Business Compute…        -1,595.00
  06/26/2020                       Transfer                                                                                              -7,500.00

  Total                                                                                                                              -155,068.80


  Deposits and other credits cleared (12)

  DATE                             TYPE                              REF NO.                         PAYEE                          AMOUNT (USD)
  06/04/2020                       Transfer                                                                                             302,862.69
  06/22/2020                       Deposit                                                                                                   37.51
  06/23/2020                       Deposit                                                                                                  117.57
  06/24/2020                       Deposit                                                                                                8,768.69
  06/24/2020                       Transfer                                                                                               2,859.59
  06/24/2020                       Transfer                                                                                                 942.52


                                                                                                                                                 1/2
7/22/2020

  DATE         TYPE       REF NO.   PAYEE   AMOUNT (USD)
  06/24/2020   Transfer                          3,750.00
  06/25/2020   Deposit                          30,179.73
  06/26/2020   Deposit                          25,882.18
  06/29/2020   Deposit                          58,304.13
  06/29/2020   Deposit                          25,386.98
  06/30/2020   Deposit                           4,026.49

  Total                                       463,118.08




                                                        2/2
7/22/2020

                                                                            Mezz 57th LLC

                                                              10400 Merchant, Period Ending 06/30/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 07/20/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                             USD

  Statement beginning balance                                                                                        223.73
  Checks and payments cleared (2)                                                                                 -1,048.73
  Deposits and other credits cleared (3)                                                                             825.00
  Statement ending balance                                                                                             0.00

  Register balance as of 06/30/2020                                                                                   0.00



  Details

  Checks and payments cleared (2)

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/02/2020                       Transfer                                                                        -106.21
  06/24/2020                       Transfer                                                                        -942.52

  Total                                                                                                         -1,048.73


  Deposits and other credits cleared (3)

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/04/2020                       Deposit                                                                          375.00
  06/15/2020                       Deposit                                                                          337.50
  06/16/2020                       Deposit                                                                          112.50

  Total                                                                                                            825.00




                                                                                                                         1/1
7/22/2020

                                                                            Mezz 57th LLC

                                                              10500 Operating, Period Ending 06/30/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 07/20/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                                             USD

  Statement beginning balance                                                                                                   383,269.90
  Checks and payments cleared (10)                                                                                             -386,129.49
  Deposits and other credits cleared (1)                                                                                          2,859.59
  Statement ending balance                                                                                                            0.00

  Uncleared transactions as of 06/30/2020                                                                                       -94,149.20
  Register balance as of 06/30/2020                                                                                             -94,149.20



  Details

  Checks and payments cleared (10)

  DATE                             TYPE                              REF NO.                         PAYEE                  AMOUNT (USD)
  05/29/2020                       Bill Payment                      1763                            Golden Door Services         -1,200.00
  06/01/2020                       Bill Payment                                                      United Healthcare           -61,688.11
  06/01/2020                       Expense                                                           Pacific Leasing Inc            -191.56
  06/01/2020                       Transfer                                                                                       -1,883.01
  06/01/2020                       Transfer                                                                                         -562.92
  06/02/2020                       Expense                                                                                      -13,677.75
  06/02/2020                       Expense                                                                                        -1,095.00
  06/04/2020                       Transfer                                                                                    -302,862.69
  06/08/2020                       Expense                                                                                          -108.86
  06/24/2020                       Transfer                                                                                       -2,859.59

  Total                                                                                                                      -386,129.49


  Deposits and other credits cleared (1)

  DATE                             TYPE                              REF NO.                         PAYEE                  AMOUNT (USD)
  06/15/2020                       Deposit                                                                                        2,859.59

  Total                                                                                                                         2,859.59




                                                                                                                                         1/1
7/22/2020

                                                                            Mezz 57th LLC

                                                               10600 Payroll, Period Ending 06/30/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 07/20/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                             USD

  Statement beginning balance                                                                                      1,254.53
  Checks and payments cleared (2)                                                                                 -1,254.53
  Deposits and other credits cleared (0)                                                                               0.00
  Statement ending balance                                                                                             0.00

  Uncleared transactions as of 06/30/2020                                                                        -87,638.28
  Register balance as of 06/30/2020                                                                              -87,638.28



  Details

  Checks and payments cleared (2)

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/09/2020                       Transfer                                                                        -487.63
  06/24/2020                       Transfer                                                                        -766.90

  Total                                                                                                         -1,254.53




                                                                                                                          1/1
7/22/2020

                                                                            Mezz 57th LLC

                                                          10850 Payroll Checking, Period Ending 06/30/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 07/20/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                             USD

  Statement beginning balance                                                                                        766.90
  Checks and payments cleared (0)                                                                                      0.00
  Deposits and other credits cleared (1)                                                                           6,834.24
  Statement ending balance                                                                                         7,601.14

  Uncleared transactions as of 06/30/2020                                                                          4,516.90
  Register balance as of 06/30/2020                                                                               12,118.04
  Cleared transactions after 06/30/2020                                                                                0.00
  Uncleared transactions after 06/30/2020                                                                        181,264.74
  Register balance as of 07/20/2020                                                                              193,382.78



  Details

  Deposits and other credits cleared (1)

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/26/2020                       Transfer                                                                        6,834.24

  Total                                                                                                          6,834.24




                                                                                                                          1/1
7/22/2020

                                                                            Mezz 57th LLC

                                                               10700 Savings, Period Ending 06/30/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 07/20/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                             USD

  Statement beginning balance                                                                                      3,750.00
  Checks and payments cleared (1)                                                                                 -3,750.00
  Deposits and other credits cleared (0)                                                                               0.00
  Statement ending balance                                                                                             0.00

  Register balance as of 06/30/2020                                                                                   0.00



  Details

  Checks and payments cleared (1)

  DATE                             TYPE                              REF NO.                         PAYEE   AMOUNT (USD)
  06/24/2020                       Transfer                                                                       -3,750.00

  Total                                                                                                         -3,750.00




                                                                                                                         1/1
7/22/2020

                                                                            Mezz 57th LLC

                                                                10900 Utility, Period Ending 06/30/2020

                                                                      RECONCILIATION REPORT

                                                                        Reconciled on: 07/20/2020

                                                                        Reconciled by: Vijar Kohli

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                    USD

  Statement beginning balance                                                                             7,500.00
  Checks and payments cleared (0)                                                                             0.00
  Deposits and other credits cleared (0)                                                                      0.00
  Statement ending balance                                                                                7,500.00

  Register balance as of 06/30/2020                                                                       7,500.00




                                                                                                                 1/1
                                                      Mezz 57th LLC
                                                       PROFIT AND LOSS
                                                             June 2020


                                                                                                     TOTAL
Income
 40000 REVENUE
  40100 Sales - Service                                                                          202,351.53
  40200 Sales - Retail                                                                             5,651.20
 Total 40000 REVENUE                                                                             208,002.73
 Discounts/Refunds Given                                                                             441.48
 Other Income                                                                                          0.00
Total Income                                                                                    $208,444.21
Cost of Goods Sold
 50000 COST OF GOODS SOLD
  50300 COGS - Retail                                                                              2,791.75
  50600 Backbar                                                                                   17,463.75
 Total 50000 COST OF GOODS SOLD                                                                   20,255.50
Total Cost of Goods Sold                                                                         $20,255.50
GROSS PROFIT                                                                                    $188,188.71
Expenses
 60000 PAYROLL
  60100 Service Payroll                                                                           80,278.24
  60200 Payroll Taxes - Employer                                                                  11,885.76
  60300 Payroll Benefits                                                                          56,810.02
  60400 Payroll Expenses                                                                             242.60
  Management & Overhead                                                                           44,135.55
 Total 60000 PAYROLL                                                                             193,352.17
 70000 OPERATING EXPENSES
  70100 Rent & Utilities
  70120 Electric & Gas                                                                             2,839.31
  70130 HVAC Water                                                                                   942.40
  Total 70100 Rent & Utilities                                                                     3,781.71
  70200 Insurance
  70210 Commercial                                                                                13,677.75
  70220 Workmans Comp                                                                             22,665.28
  70240 Keratin                                                                                   17,118.56
  Total 70200 Insurance                                                                           53,461.59
  70900 Interest & Fees                                                                              534.49
  Office/General Administrative Expenses
  70300 Professional Fees                                                                         10,806.25
  70500 Office Expenses                                                                           16,092.50
  Total Office/General Administrative Expenses                                                    26,898.75
 Total 70000 OPERATING EXPENSES                                                                   84,676.54
Total Expenses                                                                                  $278,028.71
NET OPERATING INCOME                                                                            $ -89,840.00




                                      Accrual Basis Tuesday, July 21, 2020 11:09 PM GMT-04:00           1/2
                             Mezz 57th LLC
                              PROFIT AND LOSS
                                    June 2020


                                                                            TOTAL
NET INCOME                                                             $ -89,840.00




             Accrual Basis Tuesday, July 21, 2020 11:09 PM GMT-04:00           2/2
                                         Mezz 57th LLC
                                           BALANCE SHEET
                                            As of July 21, 2020


                                                                                 TOTAL
ASSETS
 Current Assets
 Bank Accounts
  10000 CASH                                                                   82,662.45
  Cash transfers                                                               93,639.49
 Total Bank Accounts                                                         $176,301.94
 Accounts Receivable                                                           $7,097.86
 Other Current Assets
  12000 CREDIT CARD RECEIVABLE                                                -33,901.89
  13000 OTHER RECIEVABLES                                                      56,263.48
  14000 INVENTORY                                                             133,311.04
  15000 PREPAID EXPENSES
   15100 Prepaid Expenses                                                      30,531.81
   15200 Prepaid Insurance                                                     83,752.30
   15300 Prepaid Rent                                                               0.00
   15400 Retainer Fees                                                        120,675.00
  Total 15000 PREPAID EXPENSES                                                234,959.11
 Total Other Current Assets                                                  $390,631.74
 Total Current Assets                                                        $574,031.54




                                 Tuesday, July 21, 2020 11:19 PM GMT-04:00          1/4
                                            Mezz 57th LLC
                                              BALANCE SHEET
                                               As of July 21, 2020


                                                                                      TOTAL
 Fixed Assets
 16000 PROPERTY PLANT & EQUIPMENT
  16100 Furniture & Fixtures                                                      692,178.77
  16300 Computer Equipment                                                         18,332.45
  16500 Leasehold Improvements                                                   2,235,529.75
 Total 16000 PROPERTY PLANT & EQUIPMENT                                          2,946,040.97
 17000 ACCUMULATED DEPRECIATION                                                      1,897.90
 Total Fixed Assets                                                             $2,947,938.87
 Other Assets
 18000 INTERCOMPANY
  18100 Due from Old Co                                                           457,404.41
  18200 Due from Owner                                                             64,546.46
 Total 18000 INTERCOMPANY                                                         521,950.87
 19000 START UP COSTS
  19100 Facilities Costs                                                             4,745.00
  19200 Legal Fees                                                                218,872.51
  19300 Administrative Costs                                                       66,537.50
  19400 Relocation Expenses                                                        27,300.95
 Total 19000 START UP COSTS                                                       317,455.96
 Letter of Credit                                                                 390,047.00
 Total Other Assets                                                             $1,229,453.83
TOTAL ASSETS                                                                    $4,751,424.24




                                    Tuesday, July 21, 2020 11:19 PM GMT-04:00            2/4
                                                    Mezz 57th LLC
                                                      BALANCE SHEET
                                                       As of July 21, 2020


                                                                                                TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   20000 PAYABLES                                                                         3,764,774.23
  Total Accounts Payable                                                                 $3,764,774.23
  Credit Cards                                                                             $118,293.21
  Other Current Liabilities
   21000 OTHER PAYABLES                                                                     -14,302.62
   22000 ACCRUED EXPENSES                                                                    13,659.36
    21300 Accrued Payroll                                                                    17,430.58
    22100 Accrued Expenses                                                                   26,197.86
    22200 Accrued Interest                                                                  162,609.60
   Total 22000 ACCRUED EXPENSES                                                             219,897.40
   22300 ACCRUED EXPENSES - BUILD OUT                                                    -2,028,974.18
   23000 PAYROLL LIABILITIES                                                                 10,370.84
   NYS Sales Tax Processing Payable                                                         364,514.67
  Total Other Current Liabilities                                                       $ -1,448,493.89
 Total Current Liabilities                                                               $2,434,573.55
 Long-Term Liabilities
  25000 LONG TERM DEBT
   25200 Notes Payable - Lenders
    25210 Seller, Jeffrey                                                                 1,040,047.00
    25220 Acquavella, William R.                                                            491,020.42
    25230 Flick, Larry                                                                      650,000.00
    25240 Wynn, Steve                                                                       400,000.00
    25250 Redleaf, Elizabeth                                                                243,209.04
    25260 Muniz, Jose                                                                       115,000.00
    25270 Woodner, Dian                                                                      48,619.10
    25280 Leonetti, Gina M.                                                                  72,328.38
    Kersey, William                                                                         250,000.00
    PPP Loan                                                                                850,000.00
   Total 25200 Notes Payable - Lenders                                                    4,160,223.94
   25300 Notes Payable - Financing
    25310 Navitas Credit Corp - 40529651                                                     70,160.18
    25320 Navitas Credit Corp - 40540889                                                     42,012.91
    25330 Pawnee Leasing Corp - 201812086                                                    84,172.53
    25340 Pacific Leasing Inc - 823947                                                       67,104.51
    25350 TimePayment Corp                                                                   26,843.16
   Total 25300 Notes Payable - Financing                                                    290,293.29




                                            Tuesday, July 21, 2020 11:19 PM GMT-04:00              3/4
                                       Mezz 57th LLC
                                         BALANCE SHEET
                                          As of July 21, 2020


                                                                                   TOTAL
  Total 25000 LONG TERM DEBT                                                 4,450,517.23
 Total Long-Term Liabilities                                                $4,450,517.23
 Total Liabilities                                                          $6,885,090.78
 Equity
 30000 OWNERS EQUITIES                                                        -128,042.41
 30800 Member Contributions                                                     60,000.00
 32000 Members Equity                                                       -1,306,989.93
 Net Income                                                                   -758,634.20
 Total Equity                                                              $ -2,133,666.54
TOTAL LIABILITIES AND EQUITY                                                $4,751,424.24




                               Tuesday, July 21, 2020 11:19 PM GMT-04:00              4/4
Mezz57th LLC
13 Week Cash Flows
For INTERNAL USE ONLY

                                          1               Actual              2                 3                   4                5                 6                 7                8                  9
                      Week Ending      7/18/2020        7/18/2020          7/25/2020         8/1/2020            8/8/2020         8/15/2020         8/22/2020         8/29/2020        9/5/2020           9/12/2020

Beginning Balance                             421,919         421,919             270,137           287,667             254,506          314,180           238,217           254,300          143,175            201,650
  Cash Receipts                                70,000          50,744             100,000           100,000             100,000          100,000           100,000           100,000          100,000            125,000
      Less: Merchant Fees                         -               -               (13,000)              -                   -                -             (13,000)              -                -                  -
Total Cash Receipts                            70,000          50,744              87,000           100,000             100,000          100,000            87,000           100,000          100,000            125,000
  Other Deposits                                  -               -                   -                 -                   -                -                 -                 -                -                  -
  Transfers                                       -               -                   -                 -                   -                -                 -                 -                -                  -
  Tenant Improvements                             -               -                   -                 -                   -                -                 -                 -                -                  -
Total Receipts                                 70,000          50,744              87,000           100,000             100,000          100,000            87,000           100,000          100,000            125,000

DISBURSEMENTS
   Navitas Credit 1                                -                 -                 -                -                   -              1,528                -                -                -                1,528
   Navitas Credit 2                                -                 -                 -                -                   -              1,476                -                -                -                1,476
   Pawnee Leasing                                  -                 -                 -              1,883                 -                -                  -              1,883              -                  -
   Pacific Leasing                                 -                 -                 -              1,438                 -                -                  -              1,438              -                  -
   TimePayment                                     -                 -                 -                563                 -                -                  -                563              -                  -
Lease Payments                                     -                 -                 -              3,884                 -              3,004                -              3,884              -                3,004

  MIP 57th Development                             -                 -                 -                 -                  -                -                  -                -                -                   -
  Advanced Plumbing                                -                 448               -                 -                  -                -                  -                -                -                   -
  Kaback Inc                                       -                 484               -                 -                  -             10,000                -                -                -                   -
  Con Edison                                       -               2,839               -                 -                  -                -                  -              1,500              -                   -
Rent & Utilities                                   -               3,772               -                 -                  -             10,000                -              1,500              -                   -

  Employee Payroll                            188,099          188,099                -              90,446                 -            120,000               -             120,000              -              120,000
  John Barrett Salary                             -                -                  -               8,000                 -              8,000               -               8,000              -                8,000
  Empire Employee Insurance                       -                -                  -                 -                   -                -              50,000               -                -                  -
  Principal Financial Group                       -                -                  -                 -                   -                -                 -               9,881              -                  -
  VOYA 401k                                       -                -               11,792               -                 9,500              -               9,500               -              9,500                -
  Shelterpoint DBL                                -                                   -                 -                 2,700              -                 -                 -              2,700                -
  TransitChek                                   2,500           1,205                 -                 -                   -              2,500               -                 -                -                2,500
  Wageworks                                       -               -                   -                 -                   -                -                 122               -                -                  -
  Wage Garnishments                               -               -                   -                 -                   202              -                 202               -                202                -
  ADP Screening                                   -               -                   -                 -                   300              -                 -                 -                300                -
  ADP                                             -               -                   -                 -                 1,300              -                 -                 -              1,300                -
Payroll / Benefits                            190,599         189,304              11,792            98,446              14,002          130,500            59,824           137,881           14,002            130,500

   Ballon Stoll Bader & Nadler, P.C.              -                  -                -              15,000                 -                -                 -              25,000              -                  -
   Mazars LLP                                     -                  -                -               8,000                 -              8,000               -               2,500              -                2,500
   Bederson LLP                                   -                  -                -                 -                   -                -                 -                 -                -                  -
   Golden Door Services                         1,200              1,200            1,200             1,200               1,200            1,200             1,200             1,200            1,200              1,200
Professional Fees                               1,200              1,200            1,200            24,200               1,200            9,200             1,200            28,700            1,200              3,700

  First Insurance Funding                          -                 -                -                  -                4,625               -                 -                -              4,625                 -
  Hartford                                         -                 -                -                  -                5,601               -                 -                -              5,601                 -
  Philadelphia Insurance                           -                 -              4,778                -                  -                 -                 -              4,778              -                   -
Business Insurance                                 -                 -              4,778                -               10,226               -                 -              4,778           10,226                 -

  BMW Financial Services                           -                 -                 -                 -                  699               -                 -                 -               699                 -
  McFarlane Properties                             -                 -                 -                 -                  -                 -                 -                 -               -                   -
  Verizon Wireless                                 -                 -                 -                 -                  -                 250               -                 -               -                   -
Other                                              -                 -                 -                 -                  699               250               -                 -               699                 -

   Salon Centric                                  -                  -              2,500               -                 2,500              -               2,500               -              2,500                -
   The Wella Corporation                          -                  -              2,500               -                 2,500              -               2,500               -              2,500                -
   Symbiotic                                    1,250              1,795              -               2,000                 -              1,250                               1,250                               1,250
   Pro Beauty Wholesale                           -                  505              -                 -                   800              -                  -                -                800                -
   Long Island Beauty Supplies                  1,500              1,655              -                 -                   -              2,000                -              2,000              -                1,500


Mezz57th 2020 Weekly Cash Flows                                                                         1 of 4                                                                                          7/22/2020 4:25 PM
Mezz57th LLC
13 Week Cash Flows
For INTERNAL USE ONLY

                                              1                 Actual              2                 3                   4                5                 6                 7                  8                  9
                 Week Ending               7/18/2020          7/18/2020          7/25/2020         8/1/2020            8/8/2020         8/15/2020         8/22/2020         8/29/2020          9/5/2020           9/12/2020
  Burke Supply Systems                                -                    403              -                 -               2,000                -                 -                 -              2,000                  -
  Miscellaneous Supplies                            7,500                  -              7,500               -                 -                7,500               -                 -                -                    -
  Great Hair                                        5,000                  -              3,500               -                 -                3,500               -               3,500              -                  2,500
Backbar Products                                   15,250                4,358           16,000             2,000             7,800             14,250             5,000             6,750            7,800                5,250

  Shu Uemura                                        3,250                  -                -                 -                   -              3,000               -               3,000                -                2,500
  Milbon                                            2,500                  -                -               2,500                 -              2,500               -               2,500                -                2,500
  Joon Han                                            -                    -             33,000               -                 5,000              -                 -                 -                5,000                -
  Fairchild Baldwin                                   -                    -              2,500               -                   -                -               2,500               -                  -                  -
Retail Products                                     5,750                  -             35,500             2,500               5,000            5,500             2,500             5,500              5,000              5,000

  Innovative Business Computer Solutions               -                   -                 -                -                  -               1,356               -                 -                 -                    -
  Tele-Verse Communications                            -                   -                 -                -                  -               1,503               -                 -                 -                    -
  DGA Security                                         -                   -                 -              1,731                -                 -                 -               1,731               -                    -
  Verizon                                              -                 1,097               -                -                  -                 -               1,300               -                 -                    -
  Verizon Fios                                         -                   650               -                -                  -                 -                 894               -                 -                    -
  Spectrum                                             -                 1,198               -                -                  599               -                 -                 -                 599                  -
Technology                                             -                 2,945               -              1,731                599             2,859             2,194             1,731               599                  -

   FedEx/UPS/Customs                                   100                 24                100              100                100                100               100               100               100                 100
   Iron Mountain                                       200                -                  -                200                -                  200               -                 200               -                   200
   Google                                              -                  -                  -                -                  600                -                 -                 -                 600                 -
   Lateral objects                                     -                  880                -                -                  -                  -                 -                 -                 -                   -
   Charge it Prof                                      -                   19                -                -                  -                  -                 -                 -                 -                   -
   Coffee Distributing Services                        -                  -                  -                -                  -                  -                 -                 -               1,200                 -
Office                                                 300                923                100              300                700                300               100               300             1,900                 300

TOTAL OPERATING                                   213,099           202,501              69,370           129,177              40,226          172,859            70,818           187,141             41,426            144,750

FINANCE
   Taxes                                               -                   -                 -                -                  -                  -                 -             20,000               -                    -
   Interest Expense                                    -                   -                 -                -                  -                  -                 -                -                 -                    -
   Bank Fees                                           100                  25               100              100                100                100               100              100               100                  100
   LC Fees (1%)                                        -                   -                 -                -                  -                  -                 -                -                 -                    -
TOTAL FINANCE                                          100                  25               100              100                100                100               100           20,100               100                  100

TOTAL DISBURSEMENTS                               213,199           202,526              69,470           133,161              40,326          175,963            70,918           211,124             41,526            147,854

Net Cash Flow                                     (143,199)         (151,782)            17,530           (33,161)             59,674          (75,963)           16,082           (111,124)           58,474            (22,854)


Ending Cash Balance                               278,720           270,137             287,667           254,506             314,180          238,217           254,300           143,175            201,650            178,796




Mezz57th 2020 Weekly Cash Flows                                                                               2 of 4                                                                                            7/22/2020 4:25 PM
Mezz57th LLC
13 Week Cash Flows
For INTERNAL USE ONLY

                                          10                 11                12                13                    14
                      Week Ending      9/19/2020          9/26/2020         10/3/2020         10/10/2020            10/17/2020        Total               Notes

Beginning Balance                              178,796            207,319           127,195           202,768               150,065
  Cash Receipts                                125,000            140,000           150,000           150,000               150,000   1,590,744    Weekly sales
      Less: Merchant Fees                      (13,000)               -                 -                 -                     -       (39,000)   Payment Processor
Total Cash Receipts                            112,000            140,000           150,000           150,000               150,000   1,551,744
  Other Deposits                                   -                  -                 -                 -                     -           -
  Transfers                                        -                  -                 -                 -                     -           -
  Tenant Improvements                              -                  -                 -                 -                     -           -
Total Receipts                                 112,000            140,000           150,000           150,000               150,000   1,551,744

DISBURSEMENTS
   Navitas Credit 1                                -                  -                 -               1,528                    -        4,584    Equipment Leases
   Navitas Credit 2                                -                  -                 -               1,476                    -        4,428    Equipment Leases
   Pawnee Leasing                                  -                1,883               -                 -                      -        5,649    Equipment Leases
   Pacific Leasing                                 -                1,438               -                 -                      -        4,314    Equipment Leases
   TimePayment                                     -                  563               -                 -                      -        1,689    Equipment Leases
Lease Payments                                     -                3,884               -               3,004                    -       20,664

  MIP 57th Development                             -                  -                 -                  -                     -          -      Rent
  Advanced Plumbing                                -                  -                 -                  -                     -          448    Plumbing
  Kaback Inc                                       -                  -                 -                  -                     -       10,484    HVAC
  Con Edison                                       -                  -               1,500                -                     -        5,839    Utilities
Rent & Utilities                                   -                  -               1,500                -                     -       16,772

  Employee Payroll                                 -              150,000               -             174,000                   -       962,545    Gross Wages
  John Barrett Salary                              -                8,000               -               8,000                   -        48,000    Owner's salary
  Empire Employee Insurance                     50,000                -                 -                 -                  50,000     150,000    Healthcare
  Principal Financial Group                        -                9,881               -                 -                     -        19,762    Dental & Life
  VOYA 401k                                      9,500                -               9,500               -                     -        59,292    401k
  Shelterpoint DBL                                 -                  -               2,700               -                     -         8,100    Disability
  TransitChek                                      -                  -                 -               2,500                   -         8,705    Transit
  Wageworks                                        122                -                 -                 -                     -           244    Employee expense
  Wage Garnishments                                202                -                 202               -                     -         1,008    Wage garnishments
  ADP Screening                                    -                  -                 300               -                     -           900    Payroll expense
  ADP                                              -                  -               1,300               -                     -         3,900    Payroll
Payroll / Benefits                              59,824            167,881            14,002           184,500                50,000   1,262,455

   Ballon Stoll Bader & Nadler, P.C.               -                  -              25,000               -                     -        65,000    Attorney
   Mazars LLP                                      -                2,500               -               2,500                   -        26,000    Accountants
   Bederson LLP                                    -                  -               7,000               -                     -         7,000    Trustee
   Golden Door Services                          1,200              1,200             1,200             1,200                 1,200      16,800    Controller
Professional Fees                                1,200              3,700            33,200             3,700                 1,200     114,800

  First Insurance Funding                          -                  -               4,625                -                     -       13,875    Professional
  Hartford                                         -                  -               5,601                -                     -       16,804    Workers Comp
  Philadelphia Insurance                           -                4,778               -                  -                     -       14,335    Commercial
Business Insurance                                 -                4,778            10,226                -                     -       45,014

  BMW Financial Services                           -                  -                 699              -                      -         2,097    Car payment
  McFarlane Properties                           3,500                -                 -                -                    3,500       7,000    Hampton site
  Verizon Wireless                                 -                  -                 -                250                    -           500    Cell phones
Other                                            3,500                -                 699              250                  3,500       9,597

   Salon Centric                                 2,500                -               2,500               -                   2,500      17,500    Salon supplies
   The Wella Corporation                         2,500                -               2,500               -                   2,500      17,500    Salon supplies
   Symbiotic                                       -                1,250               -               1,250                   -        10,045    Salon supplies
   Pro Beauty Wholesale                            -                  -                 800               -                     -         2,905    Salon supplies
   Long Island Beauty Supplies                     -                1,500               -               1,500                   -        10,155    Salon supplies


Mezz57th 2020 Weekly Cash Flows                                                                            3 of 4                                                      7/22/2020 4:25 PM
Mezz57th LLC
13 Week Cash Flows
For INTERNAL USE ONLY

                                              10                11                 12                13                    14
                 Week Ending               9/19/2020         9/26/2020          10/3/2020         10/10/2020            10/17/2020        Total               Notes
  Burke Supply Systems                                 -                 -              2,000                 -                     -         6,403   Salon supplies
  Miscellaneous Supplies                             7,500               -                -                   -                   7,500      30,000   Salon supplies
  Great Hair                                           -               2,500              -                 2,500                   -        18,000   Salon supplies
Backbar Products                                    12,500             5,250            7,800               5,250                12,500     112,508

  Shu Uemura                                           -               2,500                -               2,500                    -      13,500    Vendor
  Milbon                                               -               2,500                -               2,500                    -      15,000    Vendor
  Joon Han                                             -                 -                5,000               -                      -      48,000    Consignment*
  Fairchild Baldwin                                    -               2,500                -                 -                      -       7,500    Consignment*
Retail Products                                        -               7,500              5,000             5,000                    -      84,000

  Innovative Business Computer Solutions             1,356               -                  -                -                    1,356      4,069    Spa Salon Software
  Tele-Verse Communications                          1,503               -                  -                -                    1,503      4,508    Telephones
  DGA Security                                         -               1,731                -                -                      -        5,193    Salon Security
  Verizon                                            1,300               -                  -                -                    1,300      4,997    Office phones
  Verizon Fios                                         894               -                  -                -                      894      3,332    Primary cable
  Spectrum                                             -                 -                  -                599                    -        2,995    Backup cable
Technology                                           5,053             1,731                -                599                  5,053     25,095

   FedEx/UPS/Customs                                   100               100                100              100                    100      1,324    Shipping
   Iron Mountain                                       -                 200                -                200                    200      1,400    File storage
   Google                                              -                 -                  600              -                      -        1,800    Emails
   Lateral objects                                     -                 -                  -                -                      -          880    Office supplies
   Charge it Prof                                      -                 -                  -                -                      -           19    Print
   Coffee Distributing Services                      1,200               -                1,200              -                    1,200      4,800    Coffee
Office                                               1,300               300              1,900              300                  1,500     10,223

TOTAL OPERATING                                     83,376           191,141             74,327           199,599                73,753   1,680,462

FINANCE
   Taxes                                               -              25,000               -                 -                     -        45,000    Sales Tax
   Interest Expense                                    -                 -                 -                 -                     -           -      Bank interest exp
   Bank Fees                                           100               100               100               100                   100       1,325    Account fees
   LC Fees (1%)                                        -                 -                 -                 -                     -           -
TOTAL FINANCE                                          100            25,100               100               100                   100      46,325

TOTAL DISBURSEMENTS                                 83,476           220,124             74,427           202,703                73,853   1,747,451

Net Cash Flow                                       28,524           (80,124)            75,573           (52,703)               76,147


Ending Cash Balance                                207,319           127,195            202,768           150,065               226,212




Mezz57th 2020 Weekly Cash Flows                                                                                4 of 4                                                      7/22/2020 4:25 PM
